Citation Nr: 0825628	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected the residuals of corneal abrasion of the right eye.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected recurrent subluxation and dislocation 
of the right shoulder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
service-connected right knee disability.  

4.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbar spine, to include as 
secondary to the service-connected right knee disability.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for claimed PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.  

In the December 2005 Notice of Disagreement (NOD), the 
veteran expressed initial disagreement with the rating 
decision with respect to the denial of service connection for 
PTSD and a lumbar spine disability and denial of an increased 
evaluation for the service-connected right knee, right eye 
and right shoulder disabilities.  In June 2006 the RO issued 
a Statement of the Case (SOC) concerning these issues. 

In the June 2006 Substantive Appeal, the veteran indicated 
that he was perfecting his appeal with respect to his claims 
of service connection for PTSD and a lumbar spine disorder 
and increased evaluations for the service-connected right eye 
and right shoulder disabilities.  

As the veteran did not perfect his appeal concerning the 
matters of an increased rating for the service-connected 
right knee disability, that issue is not currently before the 
Board on appeal.  See 38 C.F.R. § 20.202 (2007).  

During his January 2008 videoconference hearing before the 
undersigned Veterans Law Judge (VLJ), the veteran offered 
testimony with respect to the issues on appeal (service 
connection for PTSD and a lumbar spine disorder and increased 
evaluation for service-connected right eye and right shoulder 
disabilities) as well as the service-connected right knee 
disability.  

As an increased evaluation for the service-connected right 
knee disability is not an issue before the Board on appeal, 
the Board construes the testimony in that regard as a claim 
for an increased evaluation.  Since the claim in this regard 
has been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The veteran's claims of service connection for PTSD and a 
lumbar spine disorder were the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The issue of an increased evaluation for the service-
connected right eye disability as well as the now reopened 
claims of service connection for degenerative disc disease of 
the lumbar spine, to include as secondary to the service-
connected right knee disability and PTSD are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The service-connected recurrent subluxation and 
dislocation of the right shoulder is shown to be productive 
of a disability picture that more nearly approximates that of 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  

2.  The additional evidence added to the record since the 
March 1991 rating decision is more than cumulative in nature 
and raises a reasonable possibility of substantiating the 
veteran's claim of service connection for a lumbar spine 
disorder, to include as secondary to the service-connected 
right knee disability.  

3.  The additional evidence added to the record since the 
March 1991 rating decision is more than cumulative in nature 
and raises a reasonable possibility of substantiating the 
veteran's claim of service connection for PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected recurrent subluxation and 
dislocation of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including 
Diagnostic Codes 5200-5203 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a claimed lumbar spine 
disorder, to include as secondary to service-connected right 
knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple notice letters.  By these letters, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued prior to the 
appealed March 2005 rating decision.  Moreover, as indicated, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

With respect to his claims for increased evaluations for the 
service-connected right eye disorder and right shoulder 
disorder, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2005 rating 
decision.  Id.  

With respect to the claims of service connection for a 
claimed lumbar spine disorder and PTSD, the absence of such 
notification is not prejudicial in this case either.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  

However, there is no violation in this case.  In the multiple 
VCAA letters, the veteran was advised of both the type of 
evidence needed to reopen his claims of service connection 
for a lumbar spine disorder and PTSD and what was necessary 
to establish entitlement to the claimed benefits.  

Finally, with regard to the increased evaluation claims 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected recurrent subluxation and dislocation of 
the right shoulder had worsened.  

Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the veteran described the functional effects 
of his disabilities on his everyday life in support of his 
claims during his multiple VA examination.  He provided 
further statements regarding current symptoms of his right 
shoulder disability at his January 2008 Board videoconference 
hearing.  Additionally, he submitted voluminous VA treatment 
records and Social Security Administration (SSA) records in 
conjunction with his claims.  These actions reflect actual 
knowledge of the evidence necessary to substantiate his 
claim, namely evidence showing that his disability had gotten 
worse.  

Moreover, the multiple VA examinations involved a discussion 
of right shoulder symptoms with respect to range of motion, 
functional loss, instability and guarding, paralleling the 
relevant diagnostic criteria.  

This discussion, along with the veteran's access to his VA 
examination reports (indicated in his representative's July 
2008 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim for increase.  

Finally, the Board notes that the criteria for higher 
evaluation was further enumerated in the June 2006 Statement 
of the Case (SOC).  Thus, the veteran was made well aware of 
the necessary requirements for an increased evaluation 
pursuant to the applicable diagnostic codes.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's right shoulder disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201.  As the 
veteran is right handed, the criteria for the major joint 
apply.  See 38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated on limitation of motion of affected parts 
as arthritis degenerative.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm at the 
shoulder level.  A 30 percent evaluation is in order for 
limitation of motion of the major arm midway between the side 
and shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the major arm to 25 degrees from the 
side.

In the present case, the RO initially granted service 
connection for recurrent subluxation and dislocation of the 
right shoulder with no reduced range of motion or loss of 
strength in a March 1991 rating decision.  A non-compensable 
evaluation was assigned under diagnostic code 5202 effective 
in June 1990.  

In a January 2004 rating decision, the RO increased the 
evaluation for the right shoulder disability to 10 percent 
under diagnostic codes 5010 and 5201 effective on May 14, 
2003.  This 10 percent evaluation has remained in effect 
since that time.  

In a September 2003 VA examination record, the veteran 
reported the history of his right shoulder injury in service.  
He complained of difficulty with overhead activities and 
reported his pain was related to how much activity he did 
with his shoulder.  He also reported increased pain after 
suffering the dislocation.   His range of motion testing 
revealed findings of forward flexion from 0 to 170 degrees; 
elevation from 0 to 170 degrees; external and internal 
rotation from 0 to 60 and 85 degrees, respectively.  

There was positive crossarm flexion and Hawkins sign tests.  
The veteran was tender to palpation over the 
acromioclavicular joint.  

The X-ray results showed degenerative change at the 
acromioclavicular joint.  Subacromial space was within normal 
limits.  The humeral head contour was unremarkable.  

The veteran was diagnosed with impingement syndrome with 
definite rotator cuff tendinopathy.  The examiner sent the 
veteran for physical therapy.  The examiner also prescribed 
the veteran medication to treat the pain.  

The veteran was diagnosed with acromioclavicular necrosis in 
his shoulder.  He did have impingement signs in his shoulder 
with no overt varus laxity.  

During an October 2004 VA examination, the veteran reported a 
history of his right shoulder injury in service.   Since that 
time, he reported suffering from pain in the right shoulder.  
He had had at least 12 dislocations of his shoulder.  
Overhead activities and sleeping on his right side gave him 
problems with his shoulder.  Physical therapy gave him some 
relief in his shoulder.  

The range of motion testing revealed findings of forward 
elevation abduction from 0 to 165 degrees.  He had normal 
rotator cuff strength.  He had positive signs of impingement 
in the one, two and three positions.  He had negative 
apprehension and relocation signs.  He had negative crossarm 
adduction test.  

The X-ray results showed no evidence of dislocation or other 
abnormalities of the right shoulder  

The veteran was diagnosed with chronic disability of the 
right shoulder with signs of subacromial impingement.  The 
examiner commented the veteran's range of motion was limited 
an additional 10 degrees due to repetitive use.

During an April 2006 VA examination, the veteran reported 
having chronic instability of his right shoulder.  He 
described having dislocation that occurred 5 to 6 times per 
year.  There was a large mass in his anterior shoulder 
consistent with anterior shoulder dislocation.  

On examination, the veteran  had normal supraspinatus tendon 
strength and external/internal rotation strength.  His range 
of motion testing revealed forward flexion from 0 to 90 
degrees without pain (he could flex to 110 degrees with 
significant pain); abduction from 0 to 90 degrees; external 
and internal rotation from 0 to 60 and 30 degrees, 
respectively.  

There was no crepitus on range of motion.  He had no cross 
arm adduction signs.  He had no tenderness to palpation of 
the acromioclavicular joint.  He did have a positive 
impingement sign.  

The veteran had pain in his anterior shoulder with 
apprehension, and the pain was relieved with a relocation 
sign.  On load and shift testing, he had some grade 1 laxity 
but significant guarding.  He had suffered previous 
dislocation.  

The veteran was diagnosed with right shoulder impingement 
syndrome.  The examiner indicated that, based on his history, 
the veteran had recurrent at least subluxations and 
instability of the shoulder.  The examiner recommended a 
magnetic resonance arthrogram to evaluate the capsular 
ligamentous structures in his shoulder and look for evidence 
of recurrent dislocations such as a Bankart as well as a 
Hill-Sachs lesion.  

The examiner noted the examination was consistent with 
impingement syndromes; however, because of significant 
guarding, it was difficult to determine if the veteran had 
true instability.  Range of motion in the shoulder was not 
further limited on repetitive testing.  

The Board must now applied the noted rating criteria to the 
facts presented in the case at hand to ascertain the true 
extent of his service-connected disability.  Taking into 
account the veteran's symptoms and the examination findings, 
the Board finds that the service-connected right shoulder 
disability is productive of a level of disablement that more 
nearly approximates that of recurrent dislocation of the 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements as contemplated by a 30 
percent evaluation under Diagnostic Code 5202.  

The veteran is not shown to have limitation of motion of the 
arm to 25 degrees from the side; evidence of anklyosis of the 
scapulohumeral articulation intermediate between favorable 
and unfavorable; or fibrous union or nonunion of the joint.  
Thus, none of the criteria contemplating the shoulder joint 
would permit the assignment of an evaluation in excess of 30 
percent.  


II. New and Material 

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.   38 U.S.C.A. §§ 7104, 7105.   Under 38 
U.S.C.A. § 5108, however, "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's original claims of service 
connection for a lumbar spine disability, to include as 
secondary to a service-connected knee disability and a 
psychiatric disability were denied in a rating decision by 
the RO in March 1991.  The veteran was notified of this 
decision but did not file a timely appeal.  Thus, the March 
1991 decision is final under 38 U.S.C.A. § 7104(a) and the 
Board must first ascertain whether new and material evidence 
has been received to reopen the claim.  

Since that decision, the veteran has submitted medical 
records, private and VA, which document the history of 
treatment the veteran has received for his lumbar spine and 
psychiatric disorders.  In a June 2002 VA treatment record, 
the veteran complained of severe pain located in his lower 
back.  

The examination revealed tenderness in the lumbosacral spine 
with abnormal flexion, extension and side bending.  The 
veteran was diagnosed with lumbar radiculopathy secondary to 
probably a herniated nucleus pulposus.  

In a May 2003 statement, a VA medical care provider indicated 
that she had been treating the veteran for more than one 
year.  The medical care provider reported that the veteran 
had PTSD related to an explosion that occurred when he was 
stationed at Fort Jackson.  

A February 2004 VA treatment record indicated that the 
veteran was not employable due to his impulsivity, explosive 
rage and lapses in rational thinking and behavior.  

The examiner commented that the veteran's condition was 
permanent.  The examiner noted the veteran suffered from PTSD 
and mood/behavioral disturbances that were due to a traumatic 
brain injury sustained in the military.  

In a March 2004 VA treatment record, the veteran reported 
that as a result of his service-connected knee disability he 
walked very abnormally.  Thus, he developed severe back pain 
with some radicular component on the left side.

In an October 2004 VA treatment record, the examiner 
commented that the back pain was most likely due to the knee 
pain.  The examiner concluded that the back problem was 
certainly related to or aggravated by the manner in which the 
veteran walked as a result of his knee disability.  

In a December 2004 general VA examination, the veteran 
reported that he injured his back changing a tire on a 
tractor trailer during service in 1986.  He was hospitalized 
for 2 days.  He re-injured his back a year later doing some 
heavy lifting.  In 1989 he suffered the injury to his knee 
which led to his low back symptoms.  

As to his claim for PTSD, he reported that he "snapped."  
He was hospitalized and was diagnosed with mood disorder, 
PTSD and history of dysthymia.  He reported a history of 
"spacing out."  He was diagnosed with transient altercation 
of awareness and nonspecific abnormal l electroencephalogram.  

On examination, the veteran was diagnosed with lumbar 
degenerative disc disease at L4-5 and L5-S1 and a psychiatric 
disorder.  

In a January 2005 VA PTSD examination report, the examiner 
recorded the veteran's subjective complaints of PTSD.  The 
examiner reported the objective findings of the examination 
and diagnosed the veteran with PTSD and a mood disorder.  The 
examiner concluded that the PTSD was related to incidents 
that occurred during the veteran's period of service.  

This additional evidence of record in this case is new and 
does raise a reasonable possibility of substantiating the 
veteran's claims of service connection, in the Board's 
opinion.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claims of service connection 
for a lumbar spine disorder, to include as secondary to the 
veteran's service-connected right knee disability and for 
claimed PTSD.  




ORDER

An increased rating of 30 percent for the service-connected 
recurrent subluxation and dislocation of the right shoulder 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a claimed lumbar spine 
disorder, to include as secondary to the service-connected 
right knee disability, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  


REMAND

The veteran was granted service connection for residuals of 
corneal abrasion of the right eye and assigned a 
noncompensable evaluation in March 1991.  That evaluation has 
remained in effect since that time.  The veteran asserts that 
he is entitled to a compensable evaluation for his service-
connected right eye disability.  

In regard to this claim, there is an April 2006 VA eye 
examination report that diagnosed the veteran with glaucoma, 
myopia and photophobia of the right eye.  A corresponding 
visual field test report indicates that the veteran had a 
diminished visual field in his right eye globally; however, 
the visual field test results were in graph form.  

The Board may only consider independent medical evidence to 
support its findings and may not provide its own 
interpretation of the graphical representation of medical 
evidence in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  

With respect to the veteran's claim for a lumbar spine 
disorder, to include as secondary to the service-connected 
right knee disability, the Board notes that a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.   38 C.F.R. § 3.310(b).  

The veteran has provided VA treatment records containing 
notations of treatment for a lumbar spine disorder.  
Specifically, the Board notes an October 2004 VA treatment 
record indicated the veteran's back pain was most likely due 
to knee pain.  The record further stated that the back 
problems were certainly related to or aggravated by the 
manner in which the veteran walked (due to his knee 
disability).  

To date, however, the veteran has not been afforded a VA 
examination specifically addressing whether there is a causal 
relationship between the claimed lumbar spine disorder and 
his service-connected right knee disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A 
(2007).  

With respect to the veteran's claim for PTSD, the Board notes 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.  

In this case, the veteran has been diagnosed with PTSD.  
However, what has not been established is a link between the 
diagnosed PTSD and an in-service stressor.  In this regard, 
in various lay statements,  in his January 2005 PTSD 
examination and during his January 2008 Board video hearing, 
the veteran reports several stressors that have not been 
verified, neither has an attempt in this regard been made.  

When a veteran has provided a description of his in-service 
stressors, it is the responsibility of the RO to contact the 
United States Joint Services Records Research Center (JSRRC) 
(previously the U.S. Armed Services Center for Research of 
Unit Records) so as to obtain the unit records of his unit 
and to conduct further unit research, if possible.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified with 
respect to his claims of service 
connection for a lumbar spine disorder 
and PTSD, where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to his claim for a lumbar 
spine disability, secondary to his 
service-connected right knee disability, 
the veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

With respect to his claim for an 
increased evaluation for the service-
connected right eye disability, the 
veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should arrange for a VA 
medical examiner to review the April 2006 
VA eye examination, to specifically 
include a review of the Goldmann 
Perimeter Chart results.  The examiner is 
requested to comment on all current 
manifestations of the veteran's service-
connected residuals of corneal abrasion 
of the right eye.  It is essential that 
the examiner interpret all graphical 
representations of visual field testing 
(i.e., identify the degrees and quadrants 
where visual loss exists).  

3. The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
lumbar spine disorder and PTSD.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

4.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
lumbar spine disorder.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater likelihood) that 
the veteran has a current lumbar spine 
disability that is due to an event or 
incident of his period of active service 
or was caused or aggravated by the 
service-connected right knee disability.  
A complete rationale must be given for 
all opinions and conclusions expressed in 
a typewritten report.  

5.  The RO should review the veteran's 
January 2008 videoconference hearing 
transcript and various lay statements and 
make a list of the in-service PTSD 
stressors described therein.  This list 
should be provided to the Army and Joint 
Services Records Research Center (JSRRC), 
which should be requested to research 
these stressors and to provide records of 
the veteran's unit.  Upon receipt of a 
response from JSRRC, the RO should 
determine whether the received materials 
corroborate a claimed in-service stressor 
or stressors.  

6.  Then the veteran should be afforded a 
VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s), if 
any, found by the RO to be corroborated 
by the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  

The examiner must determine whether the 
veteran has PTSD due to an in-service 
stressor(s) or other incident of his 
service.  The examiner should utilize the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

8.  After completion of the above 
development, the veteran's claims, 
increased evaluation for the service-
connected right eye disability, service 
connection for a lumbar spine disorder, 
to include as secondary to the service-
connected right knee disability and 
service connection for PTSD should be 
readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


